Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-26-2004

USA v. Caraballo
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1151




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Caraballo" (2004). 2004 Decisions. Paper 461.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/461


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     ___________

                                     No. 04-1151
                                     ___________


                           UNITED STATES OF AMERICA

                                           vs.

                        EDWARD FERMAINT CARABALLO,

                                            Appellant.

                                     ___________


                    On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                            (D.C. Criminal No. 02-cr-00171-1)
                  District Judge: The Honorable Maurice B. Cohill, Jr.

                                     ___________

                                 ARGUED JUNE 21, 2004


           BEFORE: NYGAARD, M cKEE, and CHERTOFF, Circuit Judges.




                                  (Filed: July 26, 2004)




David J. Foster, Esq. (Argued)
Costopoulos, Foster & Fields
831 Market Street
P.O. Box 222
Lemoyne, PA 17043
      Counsel for Appellant

Bonnie R. Schlueter, Esq.
Paul M. Thompson, Esq. (Argued)
Office of United States Attorney
700 Grant Street, Suite 400
Pittsburgh, PA 15219
       Counsel for Appellee

                                      ___________

                              OPINION OF THE COURT
                                   ___________


NYGAARD, Circuit Judge.

      Appellant Edward Fermaint Caraballo appeals from an order denying his motion to

suppress evidence. We will affirm.

                                            I.

      Pennsylvania State Police Trooper Richard Houk pulled over for speeding a van in

which Caraballo was a passenger. Trooper Houk requested that the driver, Gilbert Soto,

produce his driver’s license and registration. Because Soto had a California license and

the car was registered to a New York resident, Trooper Houk inquired about the

ownership of the van and the driver’s travel plans. Caraballo answered that the van

belonged to his aunt in New York. He further explained that she had driven the vehicle




                                            2
from New York to California and flown back, and he was driving it back to New York to

see a doctor for a gun-shot wound and would later fly back to California.

        Returning to his patrol car to write a citation, Trooper Houk visually inspected the

exterior of the van and noticed a hidden compartment underneath. Because of his training

in drug interdiction and experience with drug trafficking cases, he recognized the

compartment as an aftermarket product often used to transport drugs. Trooper Houk

called another similarly experienced trooper to the scene who also observed the

compartment. Trooper Houk arrested Caraballo and the driver, without a warrant, for

possession of an instrument of crime, a misdemeanor in Pennsylvania. See 18 Pa. C.S.A.

§ 907(a).

        The van was towed to the police station where it was subjected to a narcotics dog

sniff. The dog alerted to the hidden compartment, and Trooper Houk then obtained a

search warrant to search the vehicle. A DEA agent was called in for the search and found

twenty kilograms of cocaine. Caraballo was again arrested and signed a waiver of rights

form, and then admitted that he was receiving payment for transporting the van to New

York.

        Caraballo pleaded not guilty and filed a motion to suppress the twenty kilograms

of cocaine and his post-arrest statements. When the District Court denied his motion, he

entered a conditional guilty plea to the charge of conspiring to distribute and possessing




                                              3
with the intent to distribute five or more kilograms of cocaine in violation of 21 U.S.C. §

846, reserving his right to appeal the suppression issues.

                                             II.

       Caraballo makes five arguments, all of which are unpersuasive. First, he argues

that Trooper Houk improperly expanded the traffic stop by detaining Soto and himself

and asking questions about the ownership of the van and their travel plans.

       “[Q]uestions relating to a driver’s travel plans ordinarily fall within the scope of a

traffic stop.” United States v. Givan, 320 F.3d 452, 459 (3d Cir. 2003). When Trooper

Houk was provided with a California driver’s license and a New York registration, it was

reasonable for him to inquire about the ownership and use of the van. His suspicion

regarding Caraballo’s answers, along with his observation of the aftermarket

compartment, established reasonable suspicion to support the intrusion. See United States

v. Johnson, 63 F.3d 242, 247 (3d Cir. 1995) (holding that to support a greater intrusion

unrelated to the traffic stop, a police officer must establish reasonable suspicion or

probable cause based on the totality of the circumstances known to him).

       Caraballo next contends that his arrest for possession of an instrument of crime

was without probable cause and thus illegal and unconstitutional. Caraballo’s only

support for this argument is that there is no ban on the use of aftermarket compartments

and, at the time of the arrest, the trooper did not know what the compartment was being

used for. However, this argument fails under our “totality of the circumstances” standard.



                                              4
See Sharrar v. Felsing, 128 F.3d 810, 818 (3d Cir. 1997). Probable cause exists where

“the objective facts available to the officers at the time of arrest were sufficient to justify

a reasonable belief that an offense was being committed.” United States v. Myers, 308
F.3d 251, 255 (3d Cir. 2002) (quoting United States v. Glasser, 750 F.2d 1197, 1206 (3d

Cir. 1984)). The standard “requires more than mere suspicion; however, it does not

require that the officer have evidence sufficient to prove guilt beyond a reasonable

doubt.” United States v. Burton, 288 F.3d 91, 98 (3d Cir. 2002) (quoting Orsatti v. New

Jersey State Police, 71 F.3d 480, 482-83 (3d Cir. 1995)). Based on the circumstances at

the time of the arrest, there was probable cause for Trooper Houk to arrest Caraballo for

possessing an instrument of crime.

       Third, Caraballo asserts that the post-arrest search of the van and the seizure of the

cocaine were illegal and unconstitutional. A dog sniff is not a search and no probable

cause or reasonable suspicion is necessary to conduct it, because it is minimally intrusive

and neither requires entry nor subjects any items except contraband to police scrutiny.

United States v. Place, 462 U.S. 696, 707-08 (1983). Therefore, the dog sniff was

constitutional. Further, the seizure of drugs was constitutional, because the warrant

obtained after the dog sniff was supported by probable cause, including the positive result

of the dog sniff.




                                               5
       Caraballo’s fourth argument is that Trooper Houk acted in bad faith by making an

illegal and unconstitutional detention, search, and seizure. As discussed above, Trooper

Houk fully complied with the Constitution, and there is no evidence of bad faith.

       Caraballo’s final argument is that the incriminating statements he made post-arrest

should be suppressed because they were a product of his illegal and unconstitutional

arrest. This argument fails for two reasons: (1) there was no illegal conduct leading to his

arrest for possession of cocaine, and (2) Caraballo knowingly and intelligently waived his

right to remain silent.

                                            III.

       For the reasons set forth, we will affirm the District Court’s order denying

Caraballo’s motion to suppress evidence.